Title: From Thomas Jefferson to William Harris Jones, 15 December 1825
From: Jefferson, Thomas
To: Jones, William Harris


Sir
Monticello
Dec. 15. 25
Your letter of the 2d was reserved to be laid before the Visitors at the meeting expected on the 12th but there was no board three members only attending. I communicated it to them and altho’ no appointment could be made, yet it was observed in conversation that, altho’ where proper persons could not be found at home to fill the offices of the University, it would be for the benefit of the institution to seek them from abroad. yet natives should have a participation where competent ones could be had. the duties of a librarian are not so difficult but that we may count on offers from competent natives, and the appointment will be kept open  some time for that reason as well as that there is no board to make it at present. Accept the assurance of my respect.Th: Jefferson